            Case 3:19-cr-02711-CAB Document 44 Filed 05/15/20 PageID.89 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COUJ!Ti                                              F; [)
                                           SOUTHERN DISTRICT OF CALIFORNIA!                               ' -= -·~
              UNITED STATES OF AMERICA                                 JUDGMENT IN 41l!IJlfflYilffi\:IR;.i8:t2
                                                                       (For Revocation of Probation or Supervised Release)
                                V.                                     (For Offenses ConintittllJl:©,JLb!'.A:rulffN4vemOOF\T 1987)
                                                                                              '.JOUTH~RN Di[:;;:{!CT 01:: CAUFORNiA

                JOSE LUIS BAEZ-MATA (1)                                   CaseNumber:          19CR2711-CA\_, ··-·
                                                                                              :;'/·                     ;.i~'.PUTY
                                                                       RAYTON RANDLE, FEDERAL DEFENDERS, INC.
                                                                       Defendant's Attorney
REGISTRATION NO.                75618298
•-
THE DEFENDANT:
D    admitted guilt to violation of allegation(s) No.


cg] was found guilty in violation of allegation(s) No.      1 2                      after plea/conviction in related
                                                           _ _,__ _c.,__ _ _ _ _ _ _case no. 20CR0904-CAB.
Accordinl!,IY, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

             I, 2                 nv I, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the Un_ited States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                       ------------   ----




                                                                      HON. Cathy Ann Bencivenga
                                                                      UNITED STATES DISTRICT JUDGE
                 Case 3:19-cr-02711-CAB Document 44 Filed 05/15/20 PageID.90 Page 2 of 2
    AO 245D (CASD Rev. 01/19} Judgment in a Criminal Case for Rev

       DEFENDANT:               JOSE LUIS BAEZ-MATA (I)                                                  Judgment - Page 2 of 2
       CASE NUMBER:             19CR271 l-CAB

                                                       IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
       ONE (I) MONTH, TO RUN CONSECUTIVE TO SENTENCE IMPOSED IN CASE NO. 20CR0904-CAB.




       D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       D     The court makes the following recommendations to the Bureau of Prisons:




       D     The defendant is remanded to the custody of the United States Marshal.

       D    The defendant shall surrender to the United States Marshal for this district:

             D    at - - ~ - - - - - A . M .                        on _ _ _ _ _ _ _ _ _ _ _...;__ _ _ _ _ __
             D    as notified by the United States Marshal.

       D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of
            Prisons:
             D    on or before
             D    as notified by the United States Marshal.
            D     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
_ _Lhave-executed-this~udgment-as-foilows;--- - -- - -                                              -----------




            Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

       at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                      UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL
  II


                                                                                                            19CR271 l-CAB
